Citation Nr: 1143076	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  10-24 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Philadelphia, Pennsylvania.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for erectile dysfunction, as secondary to his service-connected posttraumatic stress disorder (PTSD) and its associated medications, was raised by the Veteran in September 2010.  A notice letter regarding this claim was sent to the Veteran in November 2010, but the record does not demonstrate that this issue has been further adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed June 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

2.  The evidence received since the June 1999 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not duplicative or cumulative of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim. 

3.  The Veteran's bilateral hearing loss manifested as a result of noise exposure during active military service.  

4.  The Veteran's tinnitus manifested as a result of noise exposure during active military service.  

	
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a)  (2010). 

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

Relevant Laws and Regulations

In the December 2009 rating decision, the RO failed to recognize that the Veteran's claim of bilateral hearing loss had been previously denied in a June 1999 rating decision.  Nonetheless, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

The Veteran's claim of entitlement to service connection for bilateral hearing loss was originally denied in a June 1999 rating decision.  The Veteran's claim was denied because the evidence of record failed to establish any relationship between hearing loss and any disease or injury during military service.  As such, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that evidence that is both new and material has been submitted.  The Veteran has submitted a private medical opinion dated October 2009 from a private physician with the initials M.J.B.  According to Dr. B., the Veteran suffered from sensorineural hearing loss in the high frequencies that could partially be contributed to noise exposure incurred during the Veteran's combat service in Vietnam.  Since this evidence provides an opinion linking the Veteran's current hearing loss to an injury in service (i.e., noise exposure), this evidence directly relates to an unestablished fact necessary to substantiate the Veteran's claim.  As such, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise in this case.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not reflect that he suffered from bilateral hearing loss or tinnitus during active service.  According to an audiometric evaluation performed during the Veteran's June 1970 separation examination, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2010).  Therefore, this audiometric evaluation would clearly suggest that the Veteran was not suffering from hearing loss.  

However, the Board questions the reliability of this evaluation.  On the authorized audiological evaluation performed during the Veteran's November 1967 induction examination, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
10
LEFT
10
0
0
0
10

Therefore, the audiometric evaluation performed at the time of the Veteran's separation from active duty would suggest an improvement in the Veteran's hearing during military service, despite the fact that he was exposed to noise during his military service.  

According to a November 1998 private medical consultation from a physician with the initials D.O.M., the Veteran was seen with complaints of hearing loss for several months associated with intermittent episodes of tinnitus in both ears.  It was noted that in the past, the Veteran was in Vietnam where he was exposed to quite a few explosions and was also involved in shooting exercises.  A hearing test was performed which did reveal bilateral high frequency hearing loss indicative of noise-induced type hearing loss.  

The Veteran has also submitted a private medical opinion dated October 2009 from a physician with the initials M.J.B.  According to Dr. B., the Veteran reported suffering from bilateral hearing loss and "ringing" for some time that had become worse recently.  The Veteran described a history of noise exposure from combat time in Vietnam.  Dr. B. noted that an audiogram showed borderline low to normal hearing to a slight hearing loss at the low and mid-frequencies with a drop off to a moderate to severe loss at the very high frequencies.  Speech discrimination scores were noted to be 84 percent and 80 percent.  Dr. B diagnosed the Veteran with sensorineural hearing loss in the high frequencies which could partially be contributed to noise exposure back from his combat days.  

In light of the above evidence, the Board finds that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  While the Veteran's service treatment records do not reflect a diagnosis of hearing loss or tinnitus, the Veteran did testify during his February 2011 hearing that he first noticed a problem with his hearing while in basic training.  He reported that they were not provided with hearing protection while on the firing range.  He then described his duties as a medic in the Army in Vietnam, where he was aboard helicopters and exposed to a lot of firing and explosions.  He again denied being provided hearing protection.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

In addition to the Veteran's testimony, the record contains a private medical evaluation dated November 1998 in which it was noted that the Veteran's bilateral hearing loss was in fact indicative of a noise-induced type of hearing loss.  The record also contains a private medical opinion from October 2009 noting that the Veteran suffered from bilateral hearing loss and ringing and that his hearing disorder could be partially due to his military noise exposure.  The record contains no evidence to contradict the opinion of Dr. B.  

The Board recognizes that the Veteran was scheduled for a VA examination which he failed to attend.  The Veteran testified during his February 2011 hearing that he failed to report because of a right heel injury.  A failure to attend a VA examination, however, is not in and of itself negative evidence.  Rather, VA must decide his claim based on the evidence of record as it currently exists.  A review of the evidence of record demonstrates that there is already sufficient medical evidence of record to permit a decision in this case.  

Affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to service connection for bilateral hearing loss and tinnitus.  38 U.S.C. § 5107(b).  The claims are granted.  



ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


